tg.

woke

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) - Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

|

 

 

 

 

 

 

  

 

 

 

 

 

 

 

United States of America ‘JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987}
~ Celia Ramirez-Martinez - Case Number; 3:19-mj-23465
~ Stephen Patridk White fou fb Hos
Defendant's Attorne a Od
REGISTRATION NO. 88544298 AUG 36 2019
THE DEFENDANT: ce
XI pleaded guilty to count(s) 1 of Complaint SOUTER te 8 OSI ACIFORNIA
: wit TT.
0 was found guilty to count(s) mt emeef—l=»

after a plea of not guilty.

Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s) |
8:1325 ILLEGAL ENTRY (Misdemeanor) | . 1

_ [© The defendant has been found not guilty on count(s)
[3 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term

x TIME SERVED O | days

 

i Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[1 Court recommends defendant be deported/removed with relative, _ charged in case

 

 

ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Monday, August 26, 2019

 

Date of Imposition of Sentence

Mee

DUSM ) HONORABLE ROBERT N, BLOCK
UNITED STATES. MAGISTRATE JUDGE

PoP it dE
Lb o

  

Received

Clerk’s Office Copy | a 3:19-mj-23465

 

 
